DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 11 and 13 are objected to because of the following informalities:  in claim 11 line 7 “a band:” should be “a band comprising:”.  
In claim 13 line 3, “a second arm” should be “the second arm”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Amended claim 10 recites a band with “a hook at an open end of the sheer tab”, this is not disclosed in the application as filed and constitutes new matter. The specification seems to use the terms “sheer tab” interchangeably with “hook”, as both are used to reference element 690 in the figures, see para[0039] “As 
shown in Fig. 17 the wings include sheer tabs 690 to snap into a rim 50, 60” and para[0041] “According to one embodiment, the wings 660, 670 further comprise a hook 690, 1120,1130 at an open end of the wing 660, 670 extending into an inside rim or lip 50, 60”. As such there is no support for the limitation “a hook at an open end of the sheer tab” as recited in claim 10. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10,12,14-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The scope of claims 1-10 is unclear, it is unclear if the claims are meant to be drawn to a U-shaped band with the pipe and slotted structural member being a part of the intended use of the U-shaped band, which is given patentable weight in that the device must merely be capable of performing the intended use, or if the claims are meant to be drawn to the combination of the U-shaped band, pipe and slotted structural member. Claim 1 introduces the pipe and slotted structural member as a part of the intended use of the U-shaped band, however subsequent limitations, such as the arm snapping into the slot of the slotted structural member, and all of claim 10, seem to require the combination. For the purposes of examination it was assumed that claims 1-10 required the combination of the U-shaped band and the slotted structural member, as this is what was meant to be claimed as per the examiner’s best understanding of the claimed invention. Claims 1-10 should be amended to either positively claim the slotted structural member in combination with the U-shaped band, or amended to clearly indicate the slotted structural member is a part of the intended use of the U-shaped band. 
In claims 14-21 it is unclear if the claims require the combination of the strut receiver assembly with the slotted structural member, or if the slotted structural member is meant to merely be a part of the intended use of the device. For the purposes of examination it was assumed that claims 14-21 were drawn to the strut receiver assembly with the slotted structural member being a part of the intended use of the assembly, as this is what was meant to be claimed as per the examiner’s best understanding of the claimed invention. Claims 14-21 should be amended to either positively claim the slotted structural member in combination with strut receiver assembly, or amended to clearly indicate the slotted structural member is a part of the intended use of the strut receiver assembly. 
In claim 3 there is no antecedent basis for the term “the slotted structural member receiver”, it appears this should read “the slotted structural member”. It is further unclear how the limitations of claim 3 differs from what is already recited in claim 1. 
In claims 9 and 10 it is unclear what element is being referenced as the “sheer tab”, and whether this is meant to be the same element as the “knuckle” in claim 4. The knuckle is refenced as element 1350 for instance in figures 12 and 18, while the sheer tab is referenced as element 690 in figure 17, which appears to indicate the same element on the arm of the U-shaped band. 
Further in claims 9 and 10, it is unclear what is being referenced as “an arm on each wing” as claim 1 recites that each of the first and second sides has an arm, wherein at least one arm includes a wing, that is the wing is in the arm. It is unclear if the “arm” referenced in claims 9 and 10 is meant to refer to the same arm recited in claim 1, or a different arm. 
Further in claims 9 and 10 there is no antecedent basis for the term “the rim”.  
In claim 12 it is unclear how the strut receiver and second band are related to the slotted structural member assembly of claim 11, as there is no defined structural or functional connection between the elements. 
In claim 16 there is no antecedent basis for the term “the wing on the at least one arm”. It appears this should read “the wing on at least one of the first engagement springs”. 

Allowable Subject Matter
	Claims 11 and 13 would be allowable if amended to overcome the above claim objections. 
	Claims 1-10,12 and 14-21 would be allowable if amended to overcome the above 112 rejections. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY H DUCKWORTH whose telephone number is (571)272-2304. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 5712724979. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY DUCKWORTH/Primary Examiner, Art Unit 3632